United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DURHAM MEDICAL CENTER, Durham, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Ashkea Herron McAllister, Esq., for the Director

Docket No. 13-1823
Issued: March 20, 2014

Oral Argument December 12, 2013

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On July 30, 2013 appellant, through her representative, filed a timely appeal from the
April 16, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty on
August 10, 2010, as alleged.
FACTUAL HISTORY
On or about August 11, 2010 appellant, a 46-year-old registered nurse, filed a traumatic
injury claim alleging that she injured her left leg and shoulder, right hip and head as a result of a
fall that occurred on August 10, 2010.
1

5 U.S.C. § 8101 et seq.

Jacqueline Rogers, a secretary at the occupational health office, described what
happened:
“On August 10, 2010 [appellant] arrived at [o]ccupational [h]ealth office at
approximately 12:45 pm. She was crying and very upset. Steve and I was in my
office at the time we ask[ed] her to come in as she approached my office she
stopped right at the wall in front of my desk. As [appellant] was standing there
crying we asked her what was wrong and she mumbled something. We told her
we could n[o]t understand her and she [stated] that they was messing with her,
(we did n[o]t know who they was). [Appellant] was still crying hit her chest and
leaning on the wall. I ask[ed] her if her chest was hurting and she shook her head
yes. Steve went to get our [d]irector of [o]ccupational [h]ealth which is Robert
Osman. As Steve was going to get Mr. Osman, [appellant] was suddenly falling
forward so I grabbed her to keep her from falling forward so she would n[o]t hit
her face on the front of my desk. I eased her down to the floor. Once Mr. Osman
approached my office, [appellant’s] body was blocking the door and he asked
Steve to get a wheel chair. We could not get the wheel chair in until we got her
up and move[d] from the door. [Appellant] then started throwing up and pointing
at her left leg. I ask[ed] her was that hurting she shook her head yes. Mr. Osman
asked [appellant] a couple of questions she still would not answer him just kept
hitting at her chest and crying. So Mr. Osman called the ER Mental Health doctor
over and he ask[ed] her a couple of questions and she still was mumbling and
crying. I help assist the ER Mental Health doctor to get her off the floor and into
the wheel chair. I stayed by her side until the ER doctor start[ed] hooking her up
to the monitors.”
Stephen Nix, the nurse to whom Ms. Rogers referred, stated:
“On August 10, 2010 at approximately 12:45 I was in Room F1177, Ms. Rogers’
office, when there was a knock on the door. When I opened the door, [appellant]
was standing in the hall sobbing and rocking back and forth as she was hitting her
chest with her right hand. I asked her to step inside the office for privacy and
asked her what was wrong. She continued to sob and [stated], ‘They [a]re
messing with me.’
“I asked [appellant] to sit down in the chair beside Ms. Rogers’ desk, but she
shook her head no and continued to sob and hit her chest. She had her lower body
leaning against the wall to the left as you walk into the office as she rocked her
upper body back and forth. Since [appellant] was pounding her chest I asked her
if she was having chest pains, as she had similar reactions in the past and had
chest pains then. She shook her head yes and I told her that I needed to get her to
the ER and she shook her head no as she continued to sob and rock back and
forth. Again, I asked [appellant] to sit down and she refused. I then told
Ms. Rogers that I was going to get Bob Osman, Physician Assistant who is the
Director of Occupational Health.

2

“When Mr. Osman arrived he advised me to go get a wheel chair and advised
Ms. Rogers that he was going to get the emergency mental health team to send
someone over. Upon returning with the wheel chair, [appellant] was sitting on the
floor with her legs under Ms. Rogers’ desk and appeared to be trying to throw up
into the waste can between her legs. She was still sobbing. Ms. Rogers was at
her side trying to comfort her.”
Appellant explained that before she went to Ms. Rogers’ office, she was in a meeting
with the associate chief nurse for medicine/nursing education and the union president. She was
threatened with suspension for seven calendar days for failing to complete competencies and
with being reported to the state licensing boards for patient safety concerns. Appellant stated
that she had completed all of the competencies she could within her restrictions, and she had
performed all of the nursing duties within her restrictions. Further, she had not had any incident
in which she jeopardized the safety of patients.2 Appellant described what happened next:
“I became very upset to the point that when asked if I had any questions I could
only raise my hand. I called my husband as I was experiencing shortness of
breath (SOB) and chest pains (CP). I also told my charge nurse that I needed to
go to employee health because I was having SOB and CP. I arrived at the
employee health office very distraught and crying, informing Ms. Rogers and
Mr. Nix that I was tired of those people bothering me.... I became dizzy, and I
moved trying to grab the desk and fell to the floor. Ms. Rogers who was sitting at
her desk got up and tried to help me however did not get there in time. I heard
Ms. Rogers say that I needed to try to move my body from blocking the door. I
was able to sit up and told Ms. Rogers that I had difficulty moving my left leg. I
started vomiting brown emesis. I was given a trash can for emesis. Mr. Osmond
gave me a wash cloth. I heard Mr. Osmond say he was going to get help before
moving me because I hit my head.”
On September 24, 2010 OWCP denied appellant’s injury claim. It found that the
evidence failed to establish that the August 10, 2012 events occurred as alleged. There were
signed statements advising that she did not fall but, in fact, was assisted to the floor.
In response to appellant’s account of events, Ms. Rogers explained that appellant did not
talk but gestured with her hands, which caused Mr. Nix to ask if she had chest pain. Appellant
then nodded her head yes. The only words she spoke were something like “those people were
bothering me,” and she stated this before she came into the employee health office.
Ms. Rogers added that, when Mr. Nix left the office, she was already in front of her desk
in front of appellant. “[Appellant] did not fall to the floor but started to lean forward at which
time I placed my hand on her upper chest and my other hand around her shoulders and I [stated]
‘come on [appellant] go down to the floor with me.” Her back was against the wall, and she bent
her knees and slid down to a sitting position, then extending her legs to the front. “At no time
did I state that [appellant] had fall and hit her head.” Further, at no time did appellant state to her
that she was having difficulty moving her leg.
2

Appellant indicated that she had filed an emotional condition claim concerning this matter.

3

Mr. Nix confirmed that Ms. Rogers did not state that appellant had fallen or struck her
head.
Mr. Osman also confirmed that Ms. Rogers never told him, or Mr. Nix while in his
presence, that appellant had fallen and hit her head. He stated that appellant was already sitting
up when he arrived, and she did not report having difficulty moving her left leg. “To the
contrary, we were unable to elicit any coherent response from [appellant] at all, and she was
moving her left leg freely, at times repeatedly flexing and extending her leg, in essence bumping
it on the floor.” Mr. Osman added that appellant did not vomit brown emesis. She did appear to
be intentionally gagging, but she produced only saliva. Mr. Osman denied saying that he was
going to get help before moving her since she had hit her head.
On April 18, 2011 OWCP denied modification of its previous decision. It found that
there were too many direct witness statements that did not agree with her version of events,
either that she actually fell or that she struck her head on a desk.
On April 16, 2013 OWCP again denied modification of its prior decisions. It found that
evidence did not establish exactly what happened in the employee health office, nor did it clarify
the discrepancies that were outlined in the prior decisions. Appellant’s representative conceded
that appellant could not remember exactly how she fell. A witness supported that she did not fall
to the floor or strike her head on the desk. The initial medical reports were discrepant about
what had occurred and whether she had sustained any injury.
Appellant’s representative argues on appeal that, although appellant cannot remember
exactly how she fell, the circumstantial evidence together with medical opinion and clinical
findings support her claim.3
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.5
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a prima facie case has
been established, such circumstances as late notification of injury, lack of confirmation of injury,
3

Appellant’s representative briefed his arguments and presented them to the Board during the December 12, 2013
oral argument. The circumstantial evidence need not be repeated here.
4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

4

and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on a
claimant’s statements. The employee has not met this burden when there are such inconsistencies
in the evidence as to cast serious doubt on the validity of the claim.6
ANALYSIS
Appellant claims that she sustained an injury on August 10, 2010 as a result of a fall at
work, but she is not the most reliable source of information as her memory is not clear. She was
distraught and apparently became dizzy in the employee health office. Appellant did not recall
the events of that day.
Ms. Rogers was in the room with appellant and unequivocally explained that appellant
did not fall or strike her head against her desk. To the contrary, she assisted appellant to a sitting
position on the floor.
Ms. Rogers’ account of what happened on August 10, 2010 stands as the best evidence.
It establishes that the incident did not occur as alleged. Appellant has failed to establish that she
fell and struck a desk at the time, place and in the manner alleged. The Board finds that she has
not met her burden to establish fact of injury. Accordingly, the Board will affirm OWCP’s
April 16, 2013 decision.
Appellant’s representative emphasizes circumstantial evidence to establish that appellant
fell. Even the assertion that appellant cannot remember “exactly how she fell” assumes that a
fall occurred. The most probative factual evidence establishes that she did not fall. Inferences to
the contrary that might be drawn from the circumstantial evidence are insufficient, in the Board’s
judgment, to outweigh the evidence provided by Ms. Rogers, who witnessed what happened.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
traumatic injury on August 10, 2010, as alleged. The incident aspect of fact of injury is not
established.

6

Carmen Dickerson, 36 ECAB 409 (1985); Joseph A. Fournier, 35 ECAB 1175 (1984). See also George W.
Glavis, 5 ECAB 363 (1953).
7

The Board notes that the “relative circumstances” doctrine is a tool that can aid in establishing the element of
causal relationship, but it must first be established that the work incident or exposure occurred as alleged. See
generally Loraine Thomsen (Immanuel H. Thomsen), 5 ECAB 417 (1953) (a qualified medical opinion may be
accepted when the relative circumstances strongly suggest a cause and effect relationship between the medical
condition and the conditions of employment); Raymond J. Schmitt, 3 ECAB 69 (1949).

5

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

